UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
CHERLENE CHASE MORRIS,
                                                                 :
                                      Plaintiff,                 :           No. 18-CV-1920 (OTW)
                                                                 :
                     -against-                                   :                  ORDER
                                                                 :
UNITED STATES POSTAL SERVICE, et al.,                            :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

           The Court is in receipt of the parties’ joint status report. (ECF 54). The parties’

 application is GRANTED. Plaintiff and Defendant NALC shall file a joint status letter by

 January 24, 2020.

           Because Plaintiff and Defendant USPS have advised that they have a reached a

 settlement in this matter, the parties shall file the proposed settlement and joint

 memorandum of law, explaining why the proposed settlement is fair and reasonable

 under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). The proposed

 settlement and accompanying memorandum shall be filed by February 10, 2020.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: January 13, 2020                                                         Ona T. Wang
       New York, New York                                              United States Magistrate Judge
